Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on August 20, 2021.  Application No. 16/608,349, is a 371 of PCT/US2018/029908, filed April 27, 2018, which claims the benefit of U.S. Provisional Application No. 62/491,796, filed April 28, 2017.  In a preliminary amendment flied April 17, 2020, Applicant added new claims 9 and 10.  In an amendment filed August 20, 2021, Applicant cancelled claims 8 and 9.  Claims 1-7 and 10 are pending.  
Election/Restrictions
Applicant’s elections without traverse of the invention of Group I the composition species of amino acids consisting of leucine, isoleucine and valine, plus prong b, in the reply filed on August 20, 2021, are acknowledged.  
Claims 1, 2, 4-7 and 10 are examined below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vuille-Dit-Bille et al., 43(3) Amino Acids 1287-1296 (2012) (hereafter Vuille-Dit-Bille), in view of Smith et al., US 2007/0286909 A1 (hereafter Smith) and Abe et al., US2006/0128778 A1 (hereafter Abe).  Compositions comprising free amino acids are well known in the art.  See, generally, Smith and Abe.  Vuille-Dit-Bille teaches that compositions comprising the branch chain amino acids (BCAAs) leucine, isoleucine, and valine (essential amino acids (i.e., those that cannot be synthesized within the body) are useful for treating severe traumatic brain injury.  See Vuille-Dit-Bille, p. 1287, Abstract.  The difference between Vuille-Dit-Bille and the present invention is that Vuille-Dit-Bille does not discuss or disclose a composition including the other amino acids (non-essential amino acids (i.e., amino acids synthesized within the body)) glutamine, N-acetylcysteine and glycine.  
Nonetheless, compositions comprising the essential free amino acids and additionally including non-essential free amino acids glutamine, N-acetylcysteine and glycine are known in the art.  Smith discloses a composition containing free amino acids comprising L-Lysine, L-Valine, L-Tryptophan, L-Phenylalanine, L-Methionine, L-Leucine, L-Threonine, L-Isoleucine, L-Arginine, L-Histidine, L-Tyrosine, L-Carnitine, L-Serine, L-Glutamine, Aspartic Acid, L-Proline, L-Glycine, Taurine, L-Cysteine, GABA, L-Alanine, L-Glutamic acid, and Vitamin B.  See Smith, ‘909 publ’n, Abstract; see also, id., Specification, para. [0060] for exemplary formulations including specific 
It would have been obvious to the ordinary artisan at the time of the invention to have prepared a composition comprising free amino acids consisting of leucine, isoleucine and valine, plus one or more of glutamine, N-acetylcysteine and glycine with a reasonable expectation of success.  Vuille-Dit-Bille teaches that at least the essential BCAAs leucine, isoleucine, and valine in combination are useful for treating brain injury.  Furthermore, Abe and Smith disclose compositions comprising all the free amino acids of the present invention.  In this case, all the elements together operate the same as they would individually.  Accordingly, it would have been obvious to combine the known elements (amino acids) for the purpose of preparing a composition to treat brain injury with a reasonable expectation of success.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 4-7, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26, 37-39, 41-54, and 56 of co-pending Application No. 16/103,200 (reference application).  Although the claims at issue are not identical, they are the claims of the ‘200 application disclose the same compositions as claimed by the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625